Citation Nr: 1039029	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a disability of the right 
eye, to include as secondary to service-connected bilateral 
pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
June 1943 to August 1945, to include combat duty in the Pacific 
Theater of Operations.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was wounded during the Second World War, when he 
stepped on a Japanese land mine during the fierce battle to 
retake the Philippine Islands.  At that time, he received 
shrapnel fragments to his face and upper body, and he was awarded 
service-connection for bilateral pterygium as a result of this 
combat trauma.  The Veteran now alleges that there is an 
additional ocular disability in the right eye specifically, and 
that the condition is a result of his combat wounds in 1944.

The Veteran does not specifically allege a secondary relationship 
between his service-connected bilateral pterygium and a current 
right eye disorder.  The Board, however, after viewing the 
evidence in a way most favorable to Veteran, is of the opinion 
that such a claim is raised by the record.  That is, a 2002 VA 
medical opinion listed a diagnosis of bilateral cataracts and 
pterygium, stating that the pterygium was a result of shrapnel to 
the eyes.  Two VA medical opinions, the aforementioned 2002 
report and a later 2007 opinion, state that the Veteran's other 
eye problems, which include cataracts (nuclear sclerosis)  and 
macular drusen, were not caused by the in-service shrapnel 
injury.  As, however, bilateral pterygium was still noted to be 
present as of 2007, and as this eye disorder is service-
connected, there should have been some discussion of a potential 
causal and/or aggravating relationship between the service-
connected eye condition and any other disorder noted in the right 
eye.  Indeed, it is reasonable to conclude that the symptoms of 
visual impairment may potentially be interrelated.  As such, a 
medical opinion addressing a potential secondary relationship 
(causal and aggravating) between the service-connected eye 
disorder and the claimed additional disorder (including cataracts 
and macular drusen) must be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.

2.  Schedule the Veteran for a 
comprehensive VA eye examination for the 
purposes of determining the etiology of a 
claimed disorder of the right eye, to 
include cataracts and macular drusen.  The 
examiner should opine if it is at least as 
likely as not (50 percent probability or 
greater) that the service-connected 
bilateral pterygium either caused or 
aggravated the claimed additional right 
eye disability, to include cataracts and 
macular drusen, beyond the natural 
progression of the disease process.  A 
detailed rationale, with citations to 
relevant medical literature, should be 
attached to any conclusions reached.  

3.  Following the directed development, 
conduct a de novo review of the claim for 
service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and 
his representative and return the claim to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



